IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



STATE OF WASHINGTON,                                    No. 73026-6-1


                      Respondent,                       DIVISION ONE


              v.



JASON MAURICE BENSON,                                    UNPUBLISHED


                      Appellant.                         FILED: May 31. 2016




       Cox, J. — Jason Benson appeals his judgment and sentence based on a

jury verdict of guilty on the charge of third degree assault of a police officer. The

bailiff's improper communication with the jury during its deliberations was

harmless beyond a reasonable doubt. The trial court's failure to notify counsel of

the bailiff's improper communication was also harmless. The court did not abuse

its discretion in denying Benson's motion for a new trial.

       The court also did not abuse its discretion in denying his motion for a

mistrial. This motion was based on statements about "assault" made by two

testifying witnesses during trial, in violation of an order in limine.

       Finally, there was neither prosecutorial misconduct nor cumulative error

warranting reversal. We affirm.

       In November 2012, Jason Benson called 911 after his son became ill from

drinking. Benson was heavily intoxicated. After police deputies Mulligan and
No. 73026-6-1/2


Fitchett arrived, Benson and the deputies argued. What followed was disputed at

trial.

         Deputy Fitchett testified that Benson walked towards Deputy Mulligan and

"hit Deputy Mulligan like in the chest, shoulder area, knocking him back as he

pas[sed]." Deputy Mulligan testified that Benson "shoulder checked" him by

"toss[ing]" his shoulder into him.

         The deputies also testified that they had to subdue Benson with stun guns

during a struggle with him. Deputy Fitchett testified that he saw "Benson grab on

to Deputy Mulligan's TASER" and saw Benson "rip it out of Mulligan's hands."

Deputy Mulligan also testified, in detail, how Benson took the stun gun away from

him.


         Another witness to this incident, Drew Galas, testified that Benson was

verbally confrontational, but never charged at the deputies. The defense theory

at trial was that the deputies fabricated their accounts to justify their excessive

use of force against Benson.1

         Benson was charged with disarming (Count I) and assaulting (Count II)

Deputy Mulligan. The jury found Benson guilty of both charges.

         Thereafter, some of the jury members provided declarations to the

defense regarding their recollections of communications with the bailiff during

their deliberations. Based on these declarations and other information, Benson

moved for a new trial. After conducting an evidentiary hearing, the trial court

denied his motion. It also entered its judgment and sentence on all verdicts.

         Benson appeals.

          Brief of Appellant at 5.
No. 73026-6-1/3


                              MOTION FOR NEW TRIAL

       Benson argues that the trial court abused its discretion by denying his

motion for a new trial. Because he was not denied a fair trial, we disagree.

       A defendant's right to a fair trial is secured by both the Washington and

United States constitutions.2 But the right to a fair trial does not guarantee a trial

free from error.3

       CrR 7.5(a)(5) provides that a trial court may grant a new trial if an

"[irregularity in the proceedings of the court, jury or prosecution" prevented the

defendant from having a fair trial. CrR 7.8(b)(1) similarly states that a trial court

may relieve a party from a final judgment due to an "[irregularity in obtaining a

judgment."

       We review for abuse of discretion a trial court's denial of a new trial and

denial of relief from judgment.4 "A trial court abuses its discretion when its

'decision is manifestly unreasonable, or is exercised on untenable grounds, or for

untenable reasons.'"5

                            Bailiff's Communication with Jury

       Benson first argues that the bailiff's communication with the jury during

deliberations and in his absence was improper and deprived him of his right to a


       2 State v. Hecht, 179 Wash. App. 497, 503, 319 P.3d 836 (2014).

       3 State v. Fisher, 165 Wash. 2d 727, 746-47, 202 P.3d 937 (2009).

      4 See State v. Hawkins, 181 Wash. 2d 170, 180, 332 P.3d 408 (2014); ln_re
Cadwallader, 155 Wash. 2d 867, 879-80, 123 P.3d 456 (2005).

       5 Hundtofte v. Encarnacion, 181 Wash. 2d 1, 6-7, 330 P.3d 168 (2014) (plurality
opinion) (internal quotation marks omitted) (quoting State v. Rohrich, 149 Wash. 2d 647,
654, 71 P.3d 638 (2003)).
No. 73026-6-1/4


fair trial. We agree that the communication was improper. But we disagree that

he was denied a fair trial.

       Generally, neither a trial judge nor his or her bailiff should communicate

with a jury in the absence of the defendant.6 If such ex parte communication

occurs, a trial judge generally should disclose the communication to counsel.7

       The supreme court has stated that "improper communication between the

court and the jury is an error of constitutional dimensions."8 Thus, "Once a

defendant raises the possibility that he or she was prejudiced by an improper

communication between the court and jury, the State bears the burden of

showing that the error was harmless beyond a reasonable doubt."9
        But a court's response to a jury inquiry, without notifying counsel, is

generally harmless if it conveyed no affirmative information.10 For example, a
court's response to jury questions telling the jury to refer to its instructions is

generally harmless error.11

       RCW 4.44.300 further defines the scope of prohibited communication

between a bailiff and a jury during its deliberations. This statute provides that the

       6 State v. Bourgeois, 133 Wash. 2d 389, 407, 945 P.2d 1120(1997).

       7 Id

       8 Id

       9 id
       10
            State v. Besabe, 166 Wash. App. 872, 882, 271 P.3d 387 (2012).

        11 See id; State v. Jasper, 158 Wash. App. 518, 542-43, 245 P.3d 228 (2010), affd,
174 Wash. 2d 96, 271 P.3d 876 (2012); State v. Stein, 140 Wash. App. 43, 70, 165 P.3d 16
(2007); State v. Allen, 50 Wash. App. 412, 419-20, 749 P.2d 702 (1988); State v. Lanqdon,
42 Wash. App. 715, 717-18, 713 P.2d 120 (1986): State v. Russell, 25 Wn. App. 933,948,
611 P.2d 1320(1980).
No. 73026-6-1/5


bailiff shall not communicate with the jury during deliberations, except to ask if

they have reached a verdict. "[Tjhis does not preclude innocuous or neutral

statements" and "forbids only communications that could possibly influence

deliberations."12 Bailiff statements that do not "define or explain an instruction" or

"inform the jury on a point of law" are not prejudicial.13

       Examples of improper communication between a bailiff and jury, resulting

in prejudicial error, include a bailiff's inquiry as to how deliberations were

proceeding and suggestions for making the process run more smoothly.14

Likewise, a bailiff's "comments about the effects of a failure to agree and the

impracticability of reconvening court to consider further instructions" is also

improper.15 Moreover, a bailiff's statement that "hasten[s] the jury's verdict" is

improper.16

       CrR 6.15(f)(1) governs jury instructions and requires that the jury submit

written questions to the bailiff.

       Here, the defense team interviewed jurors after the verdicts and learned of

the jury's improper communications with the bailiff during deliberations. Benson

then moved for a new trial based on juror declarations obtained during these

interviews.




       12 State v. Yonker, 133 Wash. App. 627, 635-36, 137 P.3d 888 (2006).

       13 Russell, 25 Wash. App. at 948.

       14 State v. Johnson, 125 Wash. App. 443, 461, 105 P.3d 85 (2005).

       15 State v. Christensen, 17 Wash. App. 922, 925, 567 P.2d 654 (1977).

       16 State v. Crowell, 92 Wash. 2d 143, 147-48, 594 P.2d 905 (1979).

                                               5
No. 73026-6-1/6


      The court conducted a hearing at which the bailiff testified. The court also

considered the juror declarations and arguments of counsel.

      Defense counsel examined the bailiff as follows:

             [Defense counsel]: Okay. And during—after the case was
      sent to the jury, did you have any interactions with the jury
      members during their deliberations?

              [Bailiff]: Yes.

              [Defense counsel]: And can you please describe those
      interactions?


             [Bailiff]: About a few hours into their deliberation I got a call
      from the jury and went in to the jury room and they had a question
      for Judge McCullough and the attorneys. And my response to them
      was, [t]he Judge cannot answer that question but I will give him the
      question anyway. At which time the presiding juror decided—she
      said, No, we won't use this question, then.

             [Defense counsel]: And when you said that they had a
      question, do you—was that question written out or was it an oral
      question that they presented to you?

              [Bailiff]: It was a written question.

              [Defense counsel]: Do you remember what that question
      said?

              [Bailiff]: Vaguely, but it—it pertained—it was a question
      regarding Count II.

              [Defense counsel]: And was that the Assault in the Third
      Degree?

              [Bailiff]: Yes, they wanted to know which incident was the
      charge based on.

              [Defense counsel]: And did the presiding juror actually hand
      you the written question?

              [Bailiff]: She did and then she took it back.
No. 73026-6-1/7


              [Defense counsel]: And then she took it back from you. And
       after she took that question back from you, what did you do?

             [Bailiff]: I reassured her that I could give this to the Judge
       and she said, No, we'll just—we'll just move on.[17]

       The declaration of the presiding juror with whom the bailiffdealt stated her

recollections as follows:

       We posed a question to the bailiff in writing, about what should be
       considered as the assault, and were told that the judge would most
       likely not answer and that we needed to focus on the
       instructions.[18]

       The trial court decided that the bailiff's communication to the jury was

improper but harmless. The State concedes on appeal that the communication

was improper and also argues that it was harmless. We agree.

       Here, the bailiff's response was "innocuous or neutral" and did not provide

"affirmative information" to the jury.19 The bailiffs response did not "define or

explain" the instruction or "inform the jury on a point of law."20 It is difficult for us

to see how the trial judge's response to the jury's question, had the trial court

given one, would have been substantially different from what the bailiff said. The

improper communication was harmless beyond a reasonable doubt. Thus, the

court did not abuse its discretion in denying the new trial motion on this basis.




       17 Report of Proceedings Vol. 5 (January 16, 2015) at 721-23.

       18 Clerk's Papers at 69-70.

       19 Besabe, 166 Wash. App. at 882: Yonker. 133Wn. App. at 635-36.

       20 Russell, 25 Wash. App. at 948.
No. 73026-6-1/8



           No Notification by Judge of Bailiff's Communication with Jury

       Benson relies heavily on his next argument. He argues that the failure to

notify counsel of the bailiff's improper communication with the jury also deprived

him of his right to a fair trial. We agree that this failure was improper. But we

disagree that Benson was denied a fair trial because of this failure.

       CrR 6.15(f)(1) is quite clear on the procedure to be followed under the

circumstances of this case. It states:


       The court shall notify the parties of the contents of the questions
       and provide them an opportunity to comment upon an appropriate
       response. Written questions from the jury, the court's response
       and any objections thereto shall be made a part of the record. The
       court shall respond to all questions from a deliberating jury in open
       court or in writing.[21]

       The first sentence of this provision is at issue. The court did not notify

counsel of the jury's written question. But a court's response to a jury inquiry,

without notifying counsel, is generally harmless if it conveyed no affirmative

information.22

       As previously stated, a court's response to jury questions telling the jury to

refer to its instructions is generally harmless error.23 Court statements that are

neutral are not prejudicial.24




       21 CrR 6.15(f)(1).

       22 Besabe, 166 Wash. App. at 882.

      23 See id; Jasper, 158 Wash. App. at 542-43; Stein, 140 Wash. App. at 70; Allen. 50
Wash. App. at 419-20; Lanqdon, 42 Wash. App. at 717-18; Russell. 25 Wash. App. at 948.

       24 Yonker, 133 Wash. App. at 635; see also Russell, 25 Wash. App. at 948.


                                              8
No. 73026-6-1/9


      Benson does not argue that the bailiff's response lacked neutrality.

Likewise, he does not argue that the response conveyed any affirmative

information.


       Rather, Benson argued below that the court had the duty to supplement its

jury instructions. Whether there was such a duty and what a supplemental

instruction would have said are at issue.

      Trial counsel argued that the court's failure to notify counsel was

prejudicial to Benson for the following reason:

      Had the jurors' question been provided to counsel, I would have
      asked the Court to instruct the jurors pursuant to the instructions
      that they had to be unanimous about the conduct that
       constituted the assault That would have been the appropriate
      answer to the question. I think that's the answer the Court would
       have given, consistent with the jury instructions.[25]

       When the trial court replied to this argument by stating that its Instruction

17 already provided the information counsel sought, counsel did not provide any

alternative proposals.26

       These arguments are grounded in the view that the State cannot bear its

burden to show beyond a reasonable doubt the absence of prejudice due to the

court's failure to notify counsel of the improper communication of the bailiff with

the jury during deliberations. This view is mistaken because the improper

communication was harmless beyond a reasonable doubt as explained earlier.


       25 Report of Proceedings Vol. 5 (January 16, 2015) at 732 (emphasis added).

       26 Instruction 17 stated: "In alleging that the defendant committed Assault in the
Third Degree the State relies upon evidence regarding a single act constituting the
alleged crime. To convict the defendant you must unanimously agree that this specific
act was proved." Clerk's Papers at 48.
No. 73026-6-1/10


      On appeal, Benson makes a new argument. He asserts that the trial court

had the duty to give a supplemental instruction to the jury in either of two ways.

       First, he contends the court should have given the jury a supplemental

instruction that "To convict the defendant of Assault in the Third Degree you must

agree the specific act of a shoulder bump was proved."27 Second, he

contends that the following alternative supplemental instruction should have been

given: "For Count II [third degree assault], the State has elected to charge only

the specific act of shoulder checking."28 We cannot agree that this new

argument supports the conclusion that the court was required to give any

supplemental instruction. The principle reason for this conclusion is that either of

these newly argued alternative instructions would have constituted an

unconstitutional comment on the evidence.

       Article IV, section 16 of Washington's constitution prohibits a judge from

"instructing a jury that 'matters of fact have been established as a matter of

law.'"29 Judicial comments on the evidence are prohibited to prevent a trial

judge's opinion from influencing the jury.30
       A jury instruction improperly comments on the evidence when it "relieve[s]

the State of its burden" of proof or "resolve[s] a contested factual issue for the



       27 Brief of Appellant at 16-17 (emphasis added).

       28 Id at 17 (emphasis added).

       29 Besabe, 166 Wash. App. at 880 (quoting State v. Becker, 132 Wash. 2d 54, 64, 935
P.2d 1321 (1997)).

       30 In re Pet, of Pouncy, 144 Wash. App. 609, 621-22, 184 P.3d 651 (2008), affd,
168 Wash. 2d 382, 229 P.3d 678 (2010).


                                               10
No. 73026-6-1/11



jury."31 For example, in State v. Becker, the defendants received enhanced

criminal sentences for delivering a controlled substance within 1,000 feet of

school grounds.32 The defendants contested whether a certain program was a

school, but the special verdict form included the word "school" in the program's

title.33

           The supreme court held that the special verdict form relieved the State of

its burden to prove all elements of the sentence enhancement statute "[b]y

effectively removing [the] disputed issue of fact from the jury's consideration."34 It

specifically determined that the error "amounted to an impermissible comment on

the evidence" because "the trial court literally instructed the jury that [the

program] was a school."35

           At trial in this case, the parties disputed whether Benson shoulder bumped

or checked Deputy Mulligan. Either of Benson's proposed instructions would

have resulted in a comment on the evidence because they would "resolve a

contested factual issue for the jury."36

           Benson attempts to support his argument by citing State v. Galbreath,

where the supreme court stated that a trial judge "is not totally prohibited from



           31 State v. Brush, 183 Wash. 2d 550, 559, 353 P.3d 213 (2015).

           32 132 Wash. 2d 54, 56, 935 P.2d 1321 (1997).

           33 Id at 64-65.

           34 ]d at 65.

           35 id

           36 Brush, 183Wn.2dat559.


                                                 11
No. 73026-6-1/12



making any reference to" case evidence.37 That case does not require a different

result here.


       There, the supreme court stated that a trial judge may:

       advise the jury as to the purpose for which certain evidence is
       admitted and may be considered (e.g., prior convictions), or to
       caution the jury as to the application of some portion of the
       testimony (e.g., statements of an accomplice), or to outline the
       dispositive issues or premises which the jury must or may find.1381

       But Benson's proposed instructions do not fit within any of these examples

of a trial judge's proper reference to evidence.

       Benson also relies on two federal cases to support his argument. But

these cases are distinguishable because the juries asked legal questions, not

factual ones, as in this case. And neither case involved the state constitutional

provision barring comment on the evidence that exists in this case.

       For example, in Bollenbach v. United States, the jury asked "'Can any act

of conspiracy be performed after the crime is committed?'"39 The United States

Supreme Court stated that the jury was clearly confused, which "required

guidance by a lucid statement of the relevant legal criteria. When a jury makes

explicit its difficulties a trial judge should clear them away with concrete

accuracy."40




       37 69 Wash. 2d 664, 671, 419 P.2d 800 (1966).

       38 ]d

       39 326 U.S. 607, 609, 66 S. Ct. 402, 90 L. Ed. 350 (1946).

       40 id at 612-13 (emphasis added).


                                               12
No. 73026-6-1/13


       Conversely, in this case, the jury asked a factual question: asking "what

should be considered as the assault."41 Thus, this argument is unpersuasive.

       In Davis v. Greer, the jury asked if it could "bring a verdict of involuntary

manslaughter without a verdict of robbery?"42 The trial court instructed the jury to

carefully consider its instructions.43 The seventh circuit court of appeals stated

that "The judge has a duty to respond to the jury's request with sufficient

specificity to clarify the jury's problem."44 But it also stated that "the court may

respond to the question by reinstructing the jury."45

       The court ultimately concluded that the trial court's response to the jury

was "sufficiently specific to clarify the jury's confusion" because the jury's

question "would have been answered" if it took the court's advice to reread the

instructions.46

       Again, the case before us is distinguishable because the jury asked a

factual question. And Davis further supports the conclusion that a court may

respond to a jury question by referring the jury to its instructions.

       At oral argument of this case, Benson argued that two state cases support

his argument. They do not.



       41 Clerk's Papers at 70.

       42675F.2d 141, 145 (7th Cir. 1982)

       43 Id

       44 id

       45 id

       46 Id. at 146.


                                              13
No. 73026-6-1/14


       In State v. Campbell, the trial court instructed the jury that they must be

unanimous to answer "yes" on the special verdict form and to answer "no" if they

have a reasonable doubt as to the question.47 During deliberations, the jury

asked the court if it could answer "no" on the special verdict form if they were not

in unanimous agreement or if they must agree unanimously "yes" or "no."48

       We concluded that the instruction was erroneous because it "failed to

inform the jury how to collectively answer 'no' to the special verdicts."49 We also

determined that "This error was compounded when, in response to the jury's

question, the trial court referred the jurors back to the instructions already given

rather than clarifying the applicable law."50 Thus, we concluded that the trial

court abused its discretion by not issuing a clarifying instruction.51

       Benson argues that this case requires a trial judge to issue a corrective

instruction to clear up jury confusion. But as previously stated, the jury asked a

factual question in Benson's case, not a legal one.

       In State v. Laramie, there was a discrepancy between the second degree

assault instruction and the amended information.52 After the court read the

instructions to the jury, the State advised the court of the discrepancy and asked


       47163 Wash. App. 394, 398, 260 P.3d 235 (2011), vacated on remand, noted at
175Wn.2d 1021 (2012).

       48 id

       49 Id at 401.

       50 ]d at 401-02.

       51 ]d at 402.

       52141 Wash. App. 332, 341, 169 P.3d 859 (2007).


                                              14
No. 73026-6-1/15


the court to amend the instruction and reinstruct the jury or allow an amendment

to the information to conform to the proof.53 The court granted the State's motion

to amend the information and did not reinstruct the jury.54

       Division Three of this court concluded that the trial court erred.55 The

court determined that the jury was instructed on an uncharged alternative means

of committing assault and could have convicted Terrance Laramie based on

either the charged or uncharged alternative means.56

       Benson argues that the jury could have convicted him on an uncharged

act, requiring that the court give further instructions. But Benson's case is

distinguishable because there was no discrepancy between the amended

information and jury instruction.

                             MOTION FOR MISTRIAL

       Benson argues that the trial court abused its discretion in denying the

mistrial motion. We disagree.

       Mistrials should be granted "only when the defendant has been so

prejudiced that nothing short of a new trial can ensure that the defendant will be




       53 id

       54 id at 341-42.

       55 id at 342.

       56 Id. at 343.


                                             15
No. 73026-6-1/16


fairly tried."57 Trial courts have broad discretion to rule on trial irregularities and

are "in the best position to determine if a trial irregularity caused prejudice."58

       We review for abuse of discretion a trial court's denial of a mistrial

motion.59 "A trial court abuses its discretion when its 'decision is manifestly

unreasonable, or is exercised on untenable grounds, or for untenable reasons.'"60

       To determine whether an "irregularity" warrants a mistrial, this court

"'examine[s] (1) its seriousness; (2) whether it involved cumulative evidence; and

(3) whether the trial court properly instructed the jury to disregard it.'"61

                               Violation of In Limine Order

       Benson argues that State witnesses gave improper opinion testimony on

Benson's guilt in violation of an in limine order, depriving him of a fair trial. We

hold that the brief references to "assault" were not such an irregularity that

required the remedy of granting a mistrial motion. There was no abuse of

discretion.




       57
            State v. Emery, 174 Wash. 2d 741, 765, 278 P.3d 653 (2012).

       58 State v. Wade. 186 Wash. App. 749, 773, 346 P.3d 838, review denied. 184
Wash. 2d 1004 (2015).

       59
            Emery. 174 Wash. 2d at 765.

       60 Hundtofte, 181 Wash. 2d at 6-7 (internal quotation marks omitted) (quoting
Rohrich. 149 Wash. 2d at 654).

       61 Emery, 174 Wash. 2d at 765 (quoting State v. Hopson. 113 Wash. 2d 273, 284, 778
P.2d 1014 (1989)).


                                               16
No. 73026-6-1/17


           State v. Thompson62 is instructive. There, the State charged Heidi Walker

with vehicular assault.63 Walker obtained an order preventing state troopers from

using the term "reckless" in their testimony.64 A detective testified, using the

word "reckless" to describe Walker's driving.65

           The trial court denied Walker's mistrial motion and instructed the jury to

disregard that testimony.66 After the jury returned a guilty verdict, Walker

appealed, arguing that the detective's remark was an improper expression of her

guilt.67

           In its analysis, Division Three of this court stated that the detective's

remark was "sufficiently serious" because it violated the in limine order.68 But the

court also determined that the detective's statement was "clearly cumulative"

because other witnesses previously testified to their observations of Walker's

driving.69 The court also stated that its instruction to the jury to disregard the

testimony was "[o]f particular importance" and that "[w]e presume the jury

followed the court's instruction."70



           62 90 Wash. App. 41, 950 P.2d 977 (1998).

           63 Id at 44.

           64 id

           65 ]d at 45.

           66 Id

           67 id

           68 Id at 46.

           69 id

           70 id at 46-47.
                                                  17
No. 73026-6-1/18


       Thus, the court concluded that "[i]n light of the cumulative evidence of

recklessness and the trial court's reasonable instruction to disregard [the

detective's] statement, the irregularity here was not so egregious as to deny Ms.

Walker a fair trial."71

       This case is similar. Here, the trial court granted Benson's motion in

limine, prohibiting State witnesses from "deliberately and intentionally describing

Mr. Benson's conduct as an assault or as assaultive."72

       Deputy Fitchett testified to the incident, stating that Benson walked

towards Deputy Mulligan and "hit Deputy Mulligan, knocking him back towards

the wall."73 Deputy Fitchett also stated that Benson "hit Deputy Mulligan like in

the chest, shoulder area, knocking him back as he pas[sed]."74 Deputy Fitchett

later stated that Deputy Mulligan "had been assaulted."75

        Benson objected and moved to strike due to the "pretrial rulings."76 The

court sustained the objection and instructed the jury to disregard Deputy

Fitchett's last answer.


        During recess, out of the presence of the jury, Benson moved for a

mistrial. He argued that Deputy Fitchett testified to Benson's guilt. The



       71 id

       72 Report of Proceedings Vol. 1 (November 10, 2014) at 62.

        73 Report of Proceedings Vol. 2 (November 18, 2014) at 234.

       74 Id.

       75 id at 235.

        76 Id. at 236.


                                              18
No. 73026-6-1/19


prosecutor acknowledged the violation of the court's order in limine, but

expressed the view that use of the word was neither intentional nor prejudicial.

        The court denied Benson's motion, stating:

        [M]y observation of the witness and the context does not suggest to
        me that it was . . . was flagrant or intentional. And in light of the
        entire record, it's not my conclusion that a mistrial should be
        granted. I don't believe that there's any substantial likelihood that
        there's an impact on the jury in light of the information that
        preceded the motion that the jury already had.[771

        The court properly exercised its discretion for the reasons expressed in

this ruling.

        The next day, Sergeant Chinnick testified to his investigation of the use of

force during the incident. Sergeant Chinnick used the word "assault." Benson

again moved to strike. The court granted the motion and instructed the jury to

disregard the use of the word "assault." Benson did not request any additional

remedy.

        Benson argues that Deputy Fitchett's and Sergeant Chinnick's testimony

were direct opinions on Benson's guilt as to the assault charge. But that is not

the issue here. Because Benson successfully objected to these remarks, we

need not consider whether these remarks were improper opinion testimony.

Rather, the issue is whether the trial court abused its discretion in denying

Benson's motion for mistrial.

        Deputy Fitchett's use of the word "assault" was "sufficiently serious" under

Thompson because it violated the in limine order excluding that word.78 But this


        77 Report of Proceedings Vol. 2 (November 18, 2014) at 262-63.

        78 Thompson, 90 Wash. App. at 46.

                                              19
No. 73026-6-1/20


improper remark was cumulative. Deputy Fitchett stated twice that Benson hit

Deputy Mulligan before using the word "assault."

       Additionally, the trial court instructed the jury to disregard Deputy Fitchett's

use of the word "assault" after Benson objected. The jury also received a written

instruction stating it was the "sole judge[] of the credibility of each witness." The

instruction also stated that the jury must not discuss evidence that it was asked

to disregard and must not consider it in reaching its verdict.

       Thus, although Deputy Fitchett's improper use of the word assault was

serious, it was also cumulative, and the court's instructions cured the potentially

prejudicial effect of this remark. More importantly, trial courts are "in the best

position to determine if a trial irregularity caused prejudice."79 Accordingly, the

trial court did not abuse its discretion in denying Benson's motion for a mistrial

and for relief from the judgment due to Deputy Fitchett's improper use of the

word "assault."

       As to Sergeant Chinnick's testimony, Benson moved to strike, and the trial

court granted this request, instructing the jury to disregard the use of the word.

Benson received the remedy he requested and failed to move for a mistrial

based upon the improper testimony. Thus, Benson did not preserve the error as

to Sergeant Chinnick's improper use of the word "assault" in this appeal.

       Benson argues that Deputy Fitchett's and Sergeant Chinnick's testimony

was "highly prejudicial" because it was police testimony and because the

evidence of the assault "was not overwhelming."



       79 Wade. 186 Wash. App. at 773.

                                              20
No. 73026-6-1/21


       But as explained above, the jury was instructed to not discuss or consider

evidence that it was asked to disregard. We presume that the jury followed these

instructions.80

       Benson also argues that "the jury was not contemporaneously informed

that it was the jury's sole responsibility] for determining whether the State had

proved that an assault had occurred."81 But Benson cites no authority indicating

that a contemporaneous instruction is required. Thus, we need not consider this

unsupported argument any further.

                          PROSECUTORIAL MISCONDUCT

       Benson argues that the prosecutor committed several acts of misconduct,

depriving Benson of his right to a fair trial. There was no such misconduct.

       We "review alleged prosecutorial misconduct in 'the context of the total

argument, the issues in the case, the evidence [addressed in the argument], and

the instructions given to the jury.'"82 We "focus less on whether the prosecutor's

misconduct was flagrant or ill intentioned and more on whether the resulting

prejudice could have been cured."83
                              Prosecutor's Opinion of Guilt

       Benson argues that the prosecutor gave her personal opinion on Benson's

guilt, requiring reversal. This is incorrect.


       80 State v. Kalebaugh, 183 Wash. 2d 578, 586, 355 P.3d 253 (2015).

       81 Brief of Appellant at 25.

       82 State v. Robinson. 189 Wash. App. 877, 893, 359 P.3d 874 (2015) (quoting
Emery, 174 Wash. 2d at 764 n.14).

       83 Emery, 174 Wash. 2d at 762.


                                                21
No. 73026-6-1/22


        Prosecutors cannot express personal opinions on a defendant's guilt.84

But "there is no prejudicial error unless it is 'clear and unmistakable' that counsel

is expressing a personal opinion."85

        To raise prosecutorial misconduct on appeal, a defendant must object or

request a curative instruction at trial, "'unless the prosecutor's misconduct was so

flagrant and ill intentioned that an instruction could not have cured the resulting

prejudice.'"86 This heightened standard requires that a defendant "show that (1)

'no curative instruction would have obviated any prejudicial effect on the jury' and

(2) the misconduct resulted in prejudice that 'had a substantial likelihood of

affecting the jury verdict.'"87 Additionally, when defense counsel fails to object, it

"'strongly suggests to a court that the argument or event in question did not

appear critically prejudicial to an appellant in the context of the trial.'"88




        84 State v. Lindsay, 180 Wash. 2d 423, 437, 326 P.3d 125 (2014).

      85 State v. Calvin, 176 Wash. App. 1, 19, 316 P.3d 496 (2013) (internal quotation
marks omitted) (quoting State v. Brett, 126 Wash. 2d 136, 175, 892 P.2d 29 (1995)
(plurality opinion)).

      86 State v. Allen, 182 Wash. 2d 364, 375, 341 P.3d 268 (2015) (quoting Emery, 174
Wash. 2d at 760-61).

        87 Emery, 174 Wash. 2d at 761 (quoting State v. Thorqerson. 172 Wash. 2d 438, 455,
258P.3d43(2011)).

        88 State v. McKenzie, 157 Wash. 2d 44, 53 n.2, 134 P.3d 221 (2006) (emphasis
omitted) (quoting State v. Swan. 114 Wash. 2d 613, 661, 790 P.2d 610 (1990)).

                                               22
No. 73026-6-1/23


      Courts distinguish between a prosecutor's opinion as an independent fact

and an opinion deduced from the testimony in the case.89 An opinion

independent of the evidence is improper.90

      When determining whether a prosecutor expresses an improper opinion of

the defendant's guilt, we view the challenged comments in context.91 Generally,

claims for improper prosecutor opinion arise when the prosecutor makes a

comment during opening and closing statements.92 Juries "may be particularly

aware of, and susceptible to, the arguments" presented during closing

argument.93

      Here, Benson was charged with disarming a law enforcement officer.

During direct examination of Sergeant Chinnick, the prosecutor asked about the

sheriff's policy on maintaining control of a weapon. Benson objected based on

relevance. The prosecutor explained that the testimony "goes to . . . the impact

of what happened when Mr. Benson gets a hold of the TASER. Also the State

believes he pulled the TASER from Deputy Mulligan."94 Benson did not object to

this statement, and the court overruled his relevance objection.




       89 id at 53.

       90 See id.

       91
            Id. at 52-53.

        92 See, e.g.. Lindsay. 180 Wash. 2d at 438; McKenzie. 157 Wash. 2d at 57; State v.
Price. 126 Wash. App. 617, 652, 109 P.3d 27 (2005).

       93 In re Glasmann. 175 Wash. 2d 696, 707-08, 286 P.3d 673 (2012).

       94 Report of Proceedings Vol. 3 (November 19, 2014) at 356.

                                              23
No. 73026-6-1/24


       Benson argues that the prosecutor's statement commented on his guilt

because it went to "the core element in dispute"—whether he disarmed an

officer. But Benson fails to argue that "'no curative instruction would have

obviated any prejudicial effect on the jury,'" which is required to establish this

claim.95

       Benson argues that the prosecutor's misconduct was flagrant because

case law and professional standards clearly warned against such conduct.

Benson cites In re Glasmann96 to support this argument. That case is

distinguishable.

       In that case, the prosecutor presented photographs of the defendant

during closing argument, which were deliberately altered to include "phrases

calculated to influence the jury's assessment of [the defendant's] guilt and

veracity."97 The supreme court stated that case law and professional standards

clearly warned against such conduct and that the prosecutor had a "deliberate

goal of influencing the juryto return guilty verdicts."98 The court held that the

prosecutor's misconduct was flagrant and ill-intentioned.99




       95 Emery, 174 Wash. 2d at 761 (quoting Thorqerson. 172 Wash. 2d at 455).

       96175 Wash. 2d 696, 286 P.3d 673 (2012).

       97 id at 705.

       98 id at 708.

       99 id at 707.


                                              24
No. 73026-6-1/25


       Here, on the other hand, the record does not show that the prosecutor had

a "deliberate goal of influencing the jury to return guilty verdicts."100

                                       Vouching

       Benson argues that the prosecutor committed misconduct by vouching for

a witness's credibility, requiring reversal. We disagree.

           "A prosecutor commits misconduct by vouching for a witness's

credibility."101 Vouching occurs when the prosecution places "'the prestige of the

government behind the witness'" by "personally endors[ing]" the witness.102

       As previously stated, there is no prejudicial error unless it is "'clear and

unmistakable'" that counsel is expressing a personal opinion.103

       Here, during direct examination of Deputy Mulligan, the prosecutor stated,

"I'm embarrassed to ask this but did you and Deputy Fitchett come up with a

story about Mr. Benson's activities to cover up anything?"104 Benson objected "to

the form of the question," and the prosecutor rephrased the question without the

"embarrassed" remark.105

       As an initial matter, it is important to note that Benson objected to the form

of the question, rather than vouching. An objection based on question form is

       100 ]d at 708.

       101 Robinson. 189 Wash. App. at 892.

       102 Id. at 894 (quoting State v. Coleman, 155Wn. App. 951, 957, 231 P.3d212
(2010)).

       103 Calvin, 176 Wash. App. at 19 (internal quotation marks omitted) (quoting Brett,
126Wn.2dat 175).

       104 Report of Proceedings Vol. 4 (November 20, 2014) at 494.

       105 Id.


                                               25
No. 73026-6-1/26


generally used if "the question is too broad or too vague, . . . calls for a narrative

answer, [or] is argumentative."106 Thus, Benson did not assert a vouching

objection at trial. Thus, his vouching argument on appeal is new. Accordingly,

Benson did not properly object and has "'waived any error, unless the

prosecutor's misconduct was so flagrant and ill intentioned that an instruction

could not have cured the resulting prejudice.'"107 We see no flagrant or

intentional misconduct here. Thus, the failure to preserve this argument below

precludes review.

                                      "We Know"


       Benson next argues that the prosecutor committed misconduct by using

the phrase "we know" during closing argument. We disagree.

       In closing argument, a prosecutor "has wide latitude to argue reasonable

inferences from the evidence."108 But "prosecutors should avoid using the

phrase 'we know' because it 'readily blurs the line between improper vouching

and legitimate summary.'"109 But it is not improper to use the phrase to marshal

admitted evidence "'and reasonable inferences from that evidence.'"110

       Here, the prosecutor used the phrase to marshal admitted evidence.



       106 5D, Karl B. Tegland, Washington Practice: Courtroom Handbook on
Washington Evidence Rule 611 author's cmts. at 296 (2015-16 ed.).

       107 Allen. 182 Wash. 2d at 375 (quoting Emery, 174 Wash. 2d at 760-61).

       108 Thorqerson, 172 Wash. 2d at 448.

       109 Robinson. 189 Wash. App. at 894-95 (quoting United States v. Younger, 398
F.3d 1179, 1191 (9th Cir. 2005)).

       110 id at 895 (quoting Younger, 398 F.3d at 1191).


                                              26
No. 73026-6-1/27


      During closing argument, the prosecutor used the phrase "we know"

several times. For example, the prosecutor stated "we know the disarming

occurred" and "we know that he did that" while summarizing testimony.111 These

examples demonstrate that the prosecutor used the phrase while discussing

admitted evidence, showing that the prosecutor marshaled the evidence and

"'reasonable inferences from that evidence.'"112 Thus, Benson failed to show

misconduct during closing argument.

       Benson argues that the prosecutor used the phrase to improperly align

herself with the jury. This argument is unpersuasive.

       It is improper for a prosecutor to align him or herself with the jury and

against a defendant.113 For example, a prosecutor may not "attempt to align the

jury against [the defendant] on racial or socioeconomic grounds."114 The

Minnesota supreme court also stated that a prosecutor may not "describe herself

and the jury as a group of which the defendant is not a part."115

       But that is not what the prosecutor did in this case. Rather, the prosecutor

used the phrase to make inferences from the evidence discussed, and the

phrase was synonymous with "the evidence shows" or "we know from the

evidence."



       111 Report of Proceedings Vol. 5 (November 24, 2014) at 709-10.

       112 Robinson, 189 Wash. App. at 895 (quoting Younger, 398 F.3d at 1191).

      113 See State v. Reed. 102Wn.2d 140, 147, 684 P.2d 699 (1984);
Robinson. 189 Wash. App. at 894-95.

       114 Robinson, 189 Wash. App. at 895.

       115 State v. Mavhorn, 720 N.W.2d 776, 790 (Minn. 2006).


                                             27
No. 73026-6-1/28


       Benson also argues that the prosecutor used the phrase to improperly

assert her opinion of Benson's guilt. But it is not "'clear and unmistakable'" that

the prosecutor's use of the phrase expressed her personal opinion as to

Benson's guilt.116 Specifically, the context surrounding the prosecutor's

statements reflects an explanation of the evidence, rather than a clear and

unmistakable expression of personal opinion.

       Lastly, Benson argues that cumulative, prejudicial prosecutorial

misconduct deprived him of his right to a fair trial, citing State v. Walker.117 But

that case is distinguishable.

       In that case, the prosecutor frequently made improper statements and

arguments, which were further emphasized by the prosecutor's PowerPoint

slides.118 Division Two of this court determined that the prosecutor's improper

arguments "could easily serve as the deciding factor" because the case "was

largely a credibility contest" with conflicting evidence.119 The court also held that

the prosecutor's misconduct was flagrant and ill-intentioned and that "the

cumulative effect" of the misconduct required reversal and a new trial.120




       116 Calvin, 176 Wash. App. at 19 (internal quotation marks omitted) (quoting Brett,
126Wn.2dat175).

      117 State v.Walker, 164 Wash. App. 724, 265 P.3d 191 (2011). adhered to on
remand, noted at 173 Wash. App. 1027 (2013).

       118 id at 738.

       119 id

       120 Id. at 739.


                                               28
No. 73026-6-1/29



       Here, there were no instances of prosecutorial misconduct. Thus, there

was nothing that requires reversal.

                               CUMULATIVE ERROR

       Benson argues that cumulative error requires reversal. We disagree.

       Where several errors standing alone do not warrant reversal, the

cumulative error doctrine requires reversal when the combined effects of the

errors denied a defendant a fair trial.121 But reversal of a defendant's conviction

is required when "the totality of circumstances substantially prejudiced the

defendant and denied him a fair trial."122 Defendants are entitled to fair trials but

not perfect trials.123

       Here, the errors we discussed do not demonstrate that "the totality of

circumstances substantially prejudiced [Benson] and denied him a fair trial."124

There was no prejudicial error warranting reversal of Benson's judgment and

sentence.


       We affirm the judgment and sentence.

                                                               fafiJT.
                                                                                      tO


WE CONCUR:




                                                    V Pi; mpQ
       121 State v. Davis. 175 Wash. 2d 287, 345, 290 P.3d 43 (2012).

       122 In re Pers. Restraint of Cross. 180 Wash. 2d 664, 690, 327 P.3d 660 (2014).

       123 Davis, 175Wn.2dat345.

       124 In re Pers. Restraint of Cross. 180 Wash. 2d at 690.

                                               29